—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered October 5, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Since the record of defendant’s plea allocution confirms that he voluntarily and knowingly waived his right to appeal, appellate review of the denial of defendant’s suppression motion is foreclosed. Concur — Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.